Citation Nr: 1605666	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  05-39 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.  

2.  Entitlement to service connection for a coronary artery disease.  

3.  Entitlement to service connection for a heart disorder other than coronary artery disease, claimed as secondary to service-connected diabetes mellitus type II. 

4.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type II.  

5. Entitlement to service connection for numbness of the fingers, forearm, hands, and lips, claimed as secondary to service-connected diabetes mellitus type II.

6.  Entitlement to service connection for impotence, claimed as secondary to service-connected diabetes mellitus type II.

7.  Entitlement to service connection for stomach problems, claimed as secondary to service-connected diabetes mellitus type II.

8.  Entitlement to service connection for foot problems, claimed as secondary to service-connected diabetes mellitus type II.

9.  Entitlement to service connection for glaucoma, claimed as secondary to service-connected diabetes mellitus type II.

10. Entitlement to service connection for dental problems, claimed as secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from 1963 to March 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the RO in Nashville, Tennessee.  The Agency of original jurisdiction (AOJ) has since been transferred to the RO in Albuquerque, New Mexico.

In June 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board most recently denied this appeal in a February 2014 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2015, the Court issued a decision in which it vacated the Board's February 2014 decision, reversed the Board's determination that the Veteran never set foot in the Republic of Vietnam, and remanded the matter for the Board to award service connection for diabetes mellitus type II, assign an appropriate disability rating, and readjudicate the secondary service connection claims.  

In this document, the Board also grants the appeal as to entitlement to service connection for coronary artery disease.  The Board has separated the issue of entitlement to service connection for heart disease into two issues because private treatment records raise the question of whether the Veteran has a heart condition other than the coronary artery disease.  

For example, March 2, 2004 treatment records from the Texas Cardiac Center refer to a grade 1 murmur of mitral regurgitation and June 20, 2003 treatment records from the Dallas Heart Group refer to occasional premature ventricular contractions under a heading of arrhythmias.

All issues other than entitlement to service connection for diabetes mellitus type II and coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was exposed to Agent Orange in the Republic of Vietnam during his active service.  

2.  The Veteran has had diabetes mellitus type II during the course of his claim and appeal. 

3.  The Veteran has had coronary artery disease during the course of his claim and appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have all been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(e) (2015).  

2.  The criteria for service connection for coronary artery disease have all been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(e) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection can be presumed for certain diseases based on Agent Orange exposure during service.  38 U.S.C.A. § 1116 (West 2014).  If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service:  These include diabetes mellitus type II, and ischemic heart disease (including, but not limited to coronary artery disease).  38 C.F.R. § 3.309(e).  

A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  

Consistent with the Court's June 24, 2015 decision, the Veteran set foot in the Republic of Vietnam during his active service and is therefore presumed to have been exposed to Agent Orange during his active service.  Also consistent with the Court's decision service connection must be granted for diabetes mellitus type II.  The AOJ will assign an initial disability rating and effective date in the first instance.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

Of record is sufficient evidence for the Board to determine that the Veteran has had coronary artery disease during the course of his claim and appeal.  For example, records of treatment of the Veteran in June 2003, by the Dallas Heart Group, document that he has coronary artery disease and coronary artery bypass graft for myocardial ischemia.  Based on his exposure to Agent Orange during active service, service connection must be granted for this disability. 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In this document, the Board makes no decision unfavorable to the Veteran. As such, no prejudice to the Veteran could have resulted even if VA did not meet these duties and therefore no further discussion as to whether VA met these duties is necessary at this time.


ORDER

Service connection is granted for diabetes mellitus type II.  

Service connection is granted for coronary artery disease.  


REMAND

There is insufficient medical evidence of record for the Board to determine whether service connection is warranted for the conditions that the Veteran has claimed as secondary to his diabetes mellitus type II.  Given that the appeal is granted as to service connection for diabetes mellitus type II, and given the state of the record, the Board concludes that VA has a duty to provide the Veteran with a medical examination and obtain medical opinion evidence in this case.  Hence, a remand to the AOJ is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination or examinations, as appropriate, to determine whether the conditions that he has claimed are secondary to his diabetes mellitus have been caused or aggravated by his diabetes mellitus.  The Veteran's claims file must be made available to the examiner and the examiner must review the claims file in conjunction with the examination.  The examiner must include a complete rationale to support any opinion provided.  The examiner must accomplish the following:

a.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a heart disorder other than coronary artery disease that was caused by his service-connected diabetes mellitus type II.  

b.  If the examiner concludes that the Veteran does not have a heart disorder that was caused by his service connected diabetes mellitus type II, then the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has heart disorder other than coronary artery disease that has been worsened beyond its natural progression by his service-connected diabetes mellitus type II.  

c.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has hypertension that was caused by his service-connected diabetes mellitus type II.  

d.  If the examiner concludes that the Veteran does not have hypertension that was caused by his service connected diabetes mellitus type II, then the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has hypertension that has been worsened beyond its natural progression by his service-connected diabetes mellitus type II.  

e.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has numbness of the fingers, forearm, hands, or lips that was caused by his service-connected diabetes mellitus type II.  

f.  If the examiner concludes that the Veteran does not have a numbness of the fingers, forearm, hands, or lips that was caused by his service-connected diabetes mellitus type II, then the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has numbness of the fingers, forearm, hands, and lips that has been worsened beyond its natural progression by his service-connected diabetes mellitus type II.

g.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has impotence that was caused by his service-connected diabetes mellitus type II.  

h.  If the examiner concludes that the Veteran does not have a impotence that was caused by his service-connected diabetes mellitus type II, then the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has impotence that has been worsened beyond its natural progression by his service-connected diabetes mellitus type II.  

i.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has stomach problems that were caused by his service-connected diabetes mellitus type II.  

j.  If the examiner concludes that the Veteran does not have stomach problems that were caused by his service-connected diabetes mellitus type II, then the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a gastrointestinal disorder that has been worsened beyond its natural progression by his service-connected diabetes mellitus type II.  

k.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a disability of either foot that was caused by his service-connected diabetes mellitus type II.  

l.  If the examiner concludes that the Veteran does not have a disability of either foot that was caused by his service-connected diabetes mellitus type II, then the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has disability of either foot that has been worsened beyond its natural progression by his service-connected diabetes mellitus type II.  

m.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has glaucoma that was caused by his service-connected diabetes mellitus type II.  

n.  If the examiner concludes that the Veteran does not have a disability of either foot that was caused by his service-connected diabetes mellitus type II, then the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has glaucoma that has been worsened beyond its natural progression by his service-connected diabetes mellitus type II.  

o.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has dental problems that were caused by his service-connected diabetes mellitus type II.  

p.  If the examiner concludes that the Veteran does not have dental problems that were caused by his service-connected diabetes mellitus type II, then the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has dental problems that have been worsened beyond its natural progression by his service-connected diabetes mellitus type II.  

3.  This is a complex case recently returned by the Veteran's Court.  The case should be reviewed, in detail.  Then, readjudicate the claims that are the subject of this Remand.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


